Citation Nr: 0803721	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-24 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of brain trauma, to include headaches.

2.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to November 22, 
2004, for the assignment of a 50 percent rating for post 
traumatic stress disorder (PTSD).

4.  Whether there was clear and unmistakable error (CUE) in a 
November 1974 rating decision for failing to grant 
entitlement to service connection for an acquired psychiatric 
disorder, now diagnosed as PTSD.

5.  Whether there was CUE in a November 1974 rating decision 
for failing to assign a separate compensable rating for 
tinnitus.




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to July 
1973.  He was a prisoner of war (POW) from July 1967 to March 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to increased evaluations for 
residuals of brain trauma and PTSD and entitlement to an 
earlier effective date for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has failed to show outcome-determinative 
errors in the November 1974 rating decision in failing to 
grant entitlement to service connection for an acquired 
psychiatric disorder, now diagnosed as PTSD.

2.  The veteran has failed to show outcome-determinative 
errors in the November 1974 rating decision in failing to 
assign a separate compensable rating for tinnitus.




CONCLUSIONS OF LAW

1.  CUE in a November 1974 rating, which failed to grant 
entitlement to service connection for an acquired psychiatric 
disorder, now diagnosed as PTSD, is not shown.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.151, 3.303 (2007).

2.  CUE in a November 1974 rating decision, which failed to 
assign a separate compensable rating for tinnitus, is not 
shown.  38 U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 
C.F.R. §§ 3.105, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A.  In order for 
there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions in 
effect at the time were improperly applied; a mere difference 
of opinion in the outcome of the adjudication does not 
provide a basis to find VA committed administrative error 
during the adjudication process.  See Thompson v. Derwinski, 
1 Vet. App. 251, 253-54 (1991); Robie v. Derwinski, 1 Vet. 
App. 612, 614-15 (1991); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  

"Similarly, neither can broad-brush allegations of 'failure 
to follow the regulations' or 'failure to give due process,' 
or any other general, non-specific claim of error" form such 
a basis.  Fugo, 6 Vet. App. at 44.  A claim of CUE is the 
kind of error, of fact or of law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Id. 
at 43.

CUE in November 1974 Rating Decision Failing to Grant Service 
Connection for an Acquired Psychiatric Disorder, now 
Diagnosed as PTSD

The veteran asserts that he should have been awarded service 
connection for a psychiatric disorder, now diagnosed as PTSD, 
in the 1974 rating decision, effective to the date of his 
separation from service.  Specifically, he argues that he has 
suffered from symptoms of PTSD since his release from 
military service and, therefore, should have been service 
connected at that time.  He has also asserted that all POW's 
were granted service connection for PTSD at the time of their 
release and that he should be afforded the same benefit.

The law and regulations in effect at the time of the November 
1974 rating decision provided that a specific claim in the 
form prescribed by the Administrator must be filed in order 
for benefits to be paid to any individual under the laws 
administered by the Veterans Administration [now Department 
of Veterans Affairs].  See 38 C.F.R. § 3.151 (1974); see also 
38 U.S.C.A. § 5101 (formerly § 3001).   

Further, the regulations provided that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Veterans 
Administration, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  38 C.F.R. § 3.155 (1974).  
However, a report of examination or hospitalization by VA 
could be considered an informal claim only as a claim for an 
increase or a claim to reopen.  See 38 C.F.R. § 3.157 (1974).

The Board acknowledges that PTSD was not recognized at the 
time of the veteran's release from captivity or separation 
from active duty.  Nonetheless, there is no evidence that he 
filed a claim for any psychiatric disorder after his release, 
nor was psychiatric symptomatology reflected in the medical 
evidence.

Specifically, in July 1973, the veteran filed a claim for 
benefits.  Given the nature of his confinement as a POW, a 
pre-stabilization rating was established in August 1973.  At 
that time, he did not claim for a psychiatric disorder or 
report any symptomatology.  The August 1973 rating did not 
assign a rating for a psychiatric disorder.  

In February 1974, the veteran underwent a comprehensive 
examination.  In the neurological examination, he was found 
to be in good contact, remarks were relevant and coherent, 
affect was good, trends and hallucinations were denied, he 
was oriented, memory was good, behavior was normal, he was 
neat and clean, and insight and judgment were good.  There 
was no psychiatric diagnosis rendered.

Therefore, the Board finds that neither the original 1973 
application for disability benefits nor the 1974 VA 
examination listed any psychiatric disorder or 
symptomatology, and there are no other documents or 
correspondences that can be construed as an intent to file a 
claim for a psychiatric disorder.

As noted above, a specific claim in the form prescribed by VA 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151; Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (emphasis 
added).  

Therefore, before the RO can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  While the Board must interpret the appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  See Talbert v. 
Brown, 7 Vet. App. 352, 357 (1995).  

As the veteran had never expressed an intent to seek service 
connection for any psychiatric disorder, and the medical 
evidence did not reflect psychiatric symptomatology, it was 
reasonable for the RO to conclude that a grant service 
connection for a psychiatric disorder was not warranted.

The claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated in order to support a 
claim for CUE.  In this case, the veteran asserts that he 
should have been granted service connection for a psychiatric 
disorder.  The Board disagrees.  It is apparent that the RO 
was aware of the veteran's POW status, the post-service 
medical evidence, and the veteran's statements, and concluded 
that there was no evidence of a psychiatric disorder at that 
time.  

Moreover, that the veteran was ultimately granted service 
connection for PTSD is not germane to the 1974 rating 
decision.  Evidence received and considered subsequent to the 
November 1974 rating decision is not germane to the issue now 
before the Board.  

In conclusion, the Board finds that the veteran merely 
disagrees with how the RO evaluated the facts before it at 
that time.  Such assertions can not form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  Further, it appears to the Board that the RO weighed 
the facts, which could be supported by the record, and the 
decision was not the product of CUE.  

CUE in November 1974 Rating Decision 
Failing to Assign a Separate Compensable Rating for Tinnitus

The veteran asserts that he should have been awarded a 
separate evaluation for tinnitus in the November 1974 rating 
decision.  The Board notes that in the August 1973 pre-
stabilization evaluation, tinnitus was listed as disability.  
However, in February 1974, he underwent a VA examination 
where he noted that he experienced ringing in both ears in 
July 1967 but, since then, had had no further ringing.  

As a result, the RO essentially granted service connection 
for tinnitus but included it as a symptom of the service-
connected residuals of brain trauma.  In March 2001, the 
veteran filed a separate claim for tinnitus, which the RO 
granted.  He now maintains that the failure to assign a 
separate rating for tinnitus in the November 1974 rating 
decision was CUE.

After a careful review of the claims file, the Board finds 
that at the time of the November 1974 rating decision, it was 
not unreasonable for the RO to conclude that tinnitus was not 
shown, particularly given that the veteran expressly denied 
it and the VA examination did not diagnose the disorder.  It 
was also reasonable for the RO to associate tinnitus with the 
veteran's service-connected head injury because then, as now, 
the criteria for head injury residuals included, among other 
things, tinnitus.  Because tinnitus was neither reported by 
the veteran nor diagnosed at the time of the VA examination, 
there was no basis to establish a separate compensable rating 
for tinnitus.  

As discussed above, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated in 
order to support a claim for CUE.  Here he maintains that he 
should have been assigned a separate rating for tinnitus; 
however, the post-service medical evidence and the veteran's 
statements did not support a separate compensable rating and 
it was not unreasonable for the RO to not assign a rating for 
tinnitus.  

The fact that he is now receiving service connection benefits 
does not alter the outcome of the CUE claim.  Since the RO's 
November 1974 decision, the evidence, and argument, in 
support of the veteran's claim has changed.  Specifically, at 
the time of the 1974 decision, he denied tinnitus, but in 
March 2001, he reported that he had tinnitus.  A 
determination that there was a CUE must be based on the 
record and law that existed at the time of the prior 
decision.  Therefore, the Board finds that the rating 
decision dated in November 1974 cannot be considered CUE in 
failing to grant a separate compensable rating for tinnitus.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VCAA notice is not required in this 
case because the issues presented involves a claim for review 
of a prior final regional office decision on the basis of 
CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).




ORDER

The claim of CUE in a November 1974 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder, now diagnosed as PTSD, is 
denied.

The claim of CUE in a November 1974 rating decision for 
failing to assign a separate compensable rating for tinnitus 
is denied.


REMAND

With respect to the remaining claims, the Board finds that a 
remand is in order.  Specifically, in May 2005, the veteran 
noted that he received treatment at the Northport, New York 
VAMC and the Manhattan, New York VAMC.  In March 2007, he 
submitted notice that he was receiving social security 
disability.  Those records are not associated with the 
claim's file and should be requested.  

Moreover, as the claim for an earlier effective date may be 
impacted by his application for social security benefits, 
that issue will be held in abeyance pending the development 
below.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should request the veteran's medical 
records from Northport, New York VAMC and the 
Manhattan, New York VAMC.

2.  The RO should request the veteran's medical 
records from the VAMC in Tampa, Florida, for the 
period from January 2005 to the present.

3.  The RO should request the veteran's records 
from the Social Security Administration, including 
any favorable decision and the medical evidence 
used in making the determination.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


